NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the Federal Circuit
DURAMED PHARMACEUTICALS, INC. (NOW
KNOWN AS TEVA WOMEN'S HEALTH-, INC.),
Plaintiff-Appellant,
V.
PADDOCK LABORATORIES, INC.,'
Defendcmt-Appellee.
2010-1419
Appeal from the United States District Court for the
Southern District of New York in case no. 09-CV-1905,
Senior Judge Leonard B. Sand.
ON MOTION
ORDER
Upon consideration of the unopposed motion for leave
to include portions of two subpoenas in the joint appendix,
IT ls ORDERED THAT:
The motion is granted

DURAMED PHARMA V. PADDOCK LABS
FOR THE COURT
2
FEB 1 7 2011 /swan Horba1y
Date
cc: Corey J. Man1ey, Esq.
Edgar H. Haug, Esq.
s8
J an Horba1y
Clerk
1
§§

§9~'
r"§E
PEALS FCR
ClRCUlT
FEB 1 7'Z011
.|AN H9RBALY
CLEHi